Exhibit 10.9
 
June 5, 2008
 
Graham Capital Management, L.P.
Rock Ledge Financial Center
40 Highland Avenue
Rowayton, CT 06853
 
Attention: Mr. Paul Sedlack
 
Re:  Management Agreement Renewals
 
Dear Mr. Sedlack:
 
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.
 

  •   Smith Barney Global Markets Futures Fund     •   Smith Barney Diversified
Futures Fund L.P. II     •   Smith Barney Diversified Futures Fund L.P.     •  
Salomon Smith Barney Diversified 2000 Futures Fund L.P.     •   AURORA III    
•   Salomon Smith Barney Fairfield Futures Fund L.P.     •   Citigroup
Diversified Futures Fund L.P.     •   Citigroup Fairfield Futures Fund L.P. II  
  •   CMF Graham Master Fund L.P.

 
Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
 
Very truly yours,
 
CITIGROUP MANAGED FUTURES LLC
 

By:  
/s/  Jennifer Magro
 


Jennifer Magro
Chief Financial Officer and Director
 

By:  
/s/  Paul Sedlack
 


 
Print Name: Paul Sedlack
 
JM/sr

